Case 7:17-cr-00644-NSR Document 327 Filed 01/27/21 Page 1 of 2
      Case 7:17-cr-00644-NSR Document 327
                                      317 Filed 01/27/21
                                                12/30/20 Page 2 of 2

The Honorable Nelson S. Roman
December 30, 2020
Page 2



       When I represented Mr. Sinclair prior to his guilty plea, Your Honor assigned
Valerie Gotlib, Esq. to assist me as associate counsel. Order dated March 6, 2018,
Docket No. 53. Ms. Gotlib has since become a member of the CJA Panel. Because she
has known and worked with Mr. Sinclair in connection with the case resulting in his
conviction, I believe she is in the best position to assume responsibility for representing
him for his compassionate release motion. I there respectfully request that Your Honor
assign Ms. Gotlib to represent Mr. Sinclair in connection with his requested
compassionate release motion.

                                              Respectfully submitted,

                                              s/ James R. DeVita

                                              James R. DeVita



cc:    AUSA Anden Chow (by email and ECF)
       Valerie Gotlib, Esq. (by email)
       Mr. Jamaal Sinclair (by mail)
